 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    CHARLES SCALES                                   No. 2:18-cv-03062-MCE-CKD (PS)
12                       Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA BUREAU OF
      AUTOMOTIVE REPAIR,
15
                         Defendant.
16

17
            Plaintiff filed the above-entitled action. The matter was referred to a United States
18
     Magistrate Judge pursuant to Local Rule 302(c).
19
            On August 19, 2019, the magistrate judge filed findings and recommendations herein
20
     which were served on plaintiff and which contained notice to plaintiff that any objections to the
21
     findings and recommendations were to be filed within fourteen days. Plaintiff has not filed
22
     objections to the findings and recommendations.
23
            The court has reviewed the file and finds the findings and recommendations to be
24
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
25
     ORDERED that:
26
            1. The findings and recommendations filed August 19, 2019, (ECF No. 17) are
27
     ADOPTED in full;
28
                                                       1
 1         2. Defendant’s motion to dismiss and motion to strike (ECF No 4) is GRANTED IN
 2         PART AND DENIED IN PART;
 3         3. All claims against the California Bureau of Automotive Repair are DISMISSED
 4         WITHOUT LEAVE TO AMEND;
 5         4. Plaintiff’s claims pursuant to Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et
 6         seq. and California state law are DISMISSED WITHOUT LEAVE TO AMEND;
 7         5. Plaintiff are granted leave to amend his claim pursuant to 42 U.S.C. § 1983 to add
 8         defendants Patrick Lufti and Tom Bowden; and
 9         6. Plaintiff are ordered to file and serve a first amended complaint, in accordance with
10         these findings and recommendations, within 28 days.
11         IT IS SO ORDERED.
12   Dated: November 19, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                     2
